Citation Nr: 0510469	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include asbestosis.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In September 2002, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

In August 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's assertions of in-service asbestos exposure 
are credible. 

3.  Post-service, the veteran worked as a pipe fitter at a 
shipyard, where he was exposed to asbestos.  

4.  A pulmonary disability, to include asbestosis, was not 
present in service and has not been related to service.  


CONCLUSION OF LAW

A pulmonary disability, to include asbestosis, was not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

By letters dated in March 2001 and May 2004, the RO advised 
the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The March 2002 rating decision, the July 2002 statement of 
the case (SOC), and the January 2005 supplemental statement 
of the case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claim for a pulmonary disability, to include asbestosis.  The 
July 2002 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

In February 2003, a development memorandum was prepared that 
requested upon the Navy any information pertinent to the 
veteran's claimed asbestos exposure while serving aboard the 
SS Yakima, Ingersoll, and Autossee.  In response to the 
records request, in June 2003, the Board received copies of 
the veteran's personnel records from the National Personnel 
Records Center.  The personnel records confirmed the 
veteran's specialty in the Navy, but did not reveal any 
information concerning the use of asbestos in the building 
and design of the identified ships.  Nonetheless, the Board 
observes that in his November 2004 opinion, the examiner 
acknowledged the possibility of in-service asbestos exposure, 
but still failed to establish any link between the veteran's 
current disability and service.  Therefore, the Board notes 
that any additional information confirming the use of 
asbestos in the building/design of the identified ships would 
not affect the outcome of this decision.  

Pursuant to both the February 2003 development memorandum and 
the Board's August 2003 remand, a request for all documents 
pertaining to any legal action taken based on civilian 
occupational asbestos exposure at Ingalls Shipbuilding (now 
known as Litton Industries) was made.  In response, the 
veteran submitted an October 2003 statement with attached 
documents from the law office of Attorney A. Taylor.  
Attorney Taylor, in a November 2001 letter, indicated that 
the veteran had received all of the settlements for which he 
was entitled and that the veteran's case file had been 
closed.  

The veteran identified treatment from Dr. Winstead from 1958 
to 1987, however he indicated that such doctor was deceased 
and that he was unable to locate any treatment records from 
such doctor.  The Board finds that any additional efforts to 
obtain them would be futile.  

The claims folder contains private evidence from Dr. Ward, 
Dr. Lorino, Dr. Kleinschrodt, Dr. Rubin, and the Mobile 
Diagnostic Center.  Service medical records, personnel 
records, treatment records from the VA medical facility in 
Biloxi, and correspondence from Attorney S. Taylor to the 
veteran are also of record.  The veteran was afforded 
respiratory examinations for VA purposes in November 2001, 
February 2002, and November 2004.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


Service Connection Claim

The Board has reviewed all evidence in the veteran's claims 
folder, which includes but is not limited to:  service 
medical and personnel records; a hearing transcript, private 
medical evidence, correspondence from Attorney Taylor, VA 
treatment records, a newsletter titled "46 Days Adrift," 
and VA examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

The medical evidence of record confirms the presence of a 
current pulmonary disability (asbestosis and mild functional 
pulmonary restrictive impairment), thereby satisfying the 
initial element of the veteran's service connection claim.  
Nevertheless, the veteran's service connection claim requires 
evidence of in-service asbestos exposure and a relationship 
between the veteran's pulmonary disability and the alleged 
exposure during service.

The veteran's DD-214 indicates that his military occupational 
specialty was a gunner's mate.  The veteran asserts that he 
was primarily exposed to asbestos while in the sleeping 
quarters of the SS Autossee, Yakima, and Ingersoll.  He 
reports that the walls of such quarters were sprayed with 
asbestos for insulation purposes.  Personnel records confirm 
that the veteran served aboard the identified ships.

The veteran's contentions regarding inservice exposure to 
asbestos are plausible, although it is not clear that he was 
exposed to the extent that he claims.  There is no evidence 
contradicting the veteran's assertions of exposure, and his 
assertions are consistent with his service duty.  Based on 
this evidence, exposure to asbestos during service is 
plausible.  See McGinty v. Brown, 4 Vet. App. 428 (1993).  

Service medical records are silent as to any complaint, 
treatment, or diagnosis related to asbestosis or any other 
pulmonary disability.  Separation examination report dated in 
January 1946 showed normal chest x-ray findings and a normal 
respiratory system.  On review of the record, there is no 
radiographic evidence of asbestos exposure.  

After service, beginning in 1958, the veteran worked at 
Ingalls Shipbuilding Company as a pipe fitter for 
approximately thirty years.  According to a June 1985 
evaluation report, Dr. Rubin, a private physician, indicated 
that the veteran had significant asbestos exposure in the 
work environment and that the clinical evidence was most 
consistent with parenchymal asbestosis.  The veteran's 
pulmonary function tests at that time were normal.  During 
his September 2002 hearing, the veteran testified that he had 
been involved in a class action suit against Ingalls based on 
occupational asbestos exposure and acknowledged receipt of a 
settlement. 

At the time of his November 2001 VA respiratory examination, 
chest x-ray findings were still negative for pulmonary 
asbestosis, but the veteran had severe restrictive disease, 
as evidenced by a pulmonary function study.  The examiner 
noted that the veteran's breathing problem was related to his 
restrictive lung disease and enlarged left heart, and it was 
unlikely due to asbestos exposure.  

According to a February 2002 VA examination report, a 
pulmonary specialist indicated that the veteran had a history 
compatible with asbestos exposure with radiographic changes 
compatible with a mild degree of asbestosis.  The veteran's 
restrictive impairment was also considered mild.

In November 2004, the veteran presented for another VA 
respiratory examination.  The examiner noted the veteran's 
Naval service for 36 months, his post-service work (30 years) 
at Ingalls shipyard, and his history of smoking from ages 23 
to 40.  The examiner acknowledged that it was likely, to a 
very small extent that cannot be reasonably quantified, that 
the total burden of asbestos fibers in the veteran's lung was 
due to some military asbestos exposure.  However, it was 
noted that military exposure alone was not sufficient to 
produce asbestosis; generally, a period of 8 to 10 years or 
more of continuous exposure is necessary to produce 
significant asbestosis.  The examiner indicated that shorter 
periods of time might be sufficient to produce significant 
asbestosis with evidence of high intensity asbestos exposure.  
The examiner felt that the post-service asbestos exposure at 
the shipyard far outweighed any asbestos exposure incurred 
during service.  The examiner stated that the veteran's post-
service work at the shipyard was considered very high risk 
because of the veteran's work in engine rooms.  In contrast, 
the examiner observed that the veteran's service duties posed 
a minimal risk because his duties were primarily performed 
outdoors, aboard ship.  It was also noted that asbestos 
exposure in the sleeping quarters posed only a minimal risk.  
The examiner opined that, in the absence of the veteran's 
exposure to asbestos in the shipyard, the veteran would not 
have significant asbestos lung disease.  

The November 2004 examiner concluded that it is very likely 
that the veteran's current pulmonary disability is due to 
post-service asbestos exposure in the shipyard (referring to 
Ingalls), and not likely related to service.  This opinion is 
bolstered by the fact that the veteran was involved in a 
class action suit against Ingalls and received a settlement 
due to post-service occupational asbestos exposure. 

The Board notes that the veteran, as a layperson, is not 
competent to determine the etiology of his asbestosis because 
he lacks the medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In summary, although there is a 
diagnosis of asbestosis, the competent evidence of record 
does not establish a nexus between the veteran's asbestosis 
and service.  The examiner conceded that the veteran had 
asbestos exposure in service but noted that even the extent 
of asbestos exposure claimed by the veteran was not 
sufficient to produce asbestosis.  The veteran does not 
contend and the evidence does not show that the veteran has 
been diagnosed with any other pulmonary disability which 
could be related to service.  As such, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for a pulmonary disability, to include 
asbestosis.  Accordingly, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a pulmonary disability, 
to include asbestosis, is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


